DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
there is a character string located at the bottom of each page below the page number,
several acronyms are used without prior definition such as “LFHF” and “HRV” (paragraph 0022)
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
luminescence signal “Y”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“receiving unit” and “storage unit” in claim 1,
“analyzing unit” in claim 13,
“reproducing apparatus” in claim 15,
“acquiring unit”, “calculating unit”, and “transmitting unit” in claim 16,
“acquiring unit”, “calculating unit”, and “transmitting unit” in claim 18,
“information determining unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the aforementioned claim limitations are as follows:
The “receiving unit” in claim 1 is disclosed as “receiving a feature quantity of a living body acquired from optical information… transmitted from a plurality of terminals” (paragraph 0019). However, the disclosure does not provide a corresponding structure for the receiving unit.
The “storage unit” in claim 1 is disclosed as being, for example, “a cloud storage or server” (paragraph 0020).
The “analyzing unit” in claim 13 is disclosed as “analyzing the state of a living body based on a feature quantity of the living body stored in the storage unit” and includes, for example, “artificial intelligence or machine learning functions” (paragraph 0021). However, the disclosure does not provide a corresponding structure for the analyzing unit.
The “reproducing apparatus” in claim 15 is disclosed as “reproducing a pulse wave of a living body based on a feature quantity of the living body stored in the storage unit” (paragraph 0044). However, the disclosure does not provide a corresponding structure for the reproducing apparatus. 
The “acquiring unit” in claim 16 and 18 is disclosed as “acquiring information on a living body” (paragraph 0012) and may include “a camera” or “an optical element consisting of a light-emitting unit and light-receiving unit” including a LED (paragraph 0013). Furthermore, the acquiring unit is part of a terminal which may be “a mobile phone, a smartphone, or a wearable device” (paragraph 0011).
The “calculating unit” in claim 16 and 18 is disclosed as being, for example, “a semiconductor apparatus” (paragraph 0015). Furthermore, the calculating unit is part of a terminal which may be “a mobile phone, a smartphone, or a wearable device” (paragraph 0011).
The “transmitting unit” in claim 16 and 18 is disclosed as “transmitting to the processing apparatus a feature quantity of a living body calculated by the calculating unit” and may use “wires” or a wireless transmission method such as “WiFi, Bluetooth (registered trademark), infrared communication, ultrasonic communication or the like” (paragraph 0017). The transmitting unit is part of a terminal which may be “a mobile phone, a smartphone, or a wearable device” (paragraph 0011).
The “information determining unit” in claim 19 is disclosed as “determining information to be transmitted from the processing apparatus… to the terminal” (paragraph 0050). However, the disclosure does not provide a corresponding structure for the reproducing apparatus.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim limitation “receiving unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant states in the specification that the receiving unit is included within a processing apparatus, and may receive information transmitted from one or more terminals (paragraph 0019). In addition, the applicant discloses that the storage unit, which may be a server or a cloud storage, stores data from the receiving unit (paragraph 0020). These descriptions do not impart or suggest a specific structure for the receiving unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, any generic hardware or software processor that can perform the function of receiving a bias signal and a fundamental wave signal of a pulse wave will be considered a “receiving unit”. 	
Claims 2-15 and 18-19 are rejected by virtue of their incorporation of the indefinite subject matter of claim 1.
Regarding claim 2, the claim limitation “wherein the storage unit stores a higher harmonic wave signal…” renders the claim indefinite. Any “storage unit” as defined by the applicant should be capable of storing data representing a higher harmonic wave signal. As a result, it is unclear how the claim limitation serves to further limit the claim. Furthermore, it is unclear if the apparatus determines the 
For examination purposes, any apparatus in which the storage unit stores or determines a higher harmonic wave signal of a pulse wave will be considered as reading on claim 2.
Claim 3 and 4 are rejected by virtue of their incorporation of the indefinite subject matter of claim 2. 
Regarding claim 3, the claim limitation “wherein the storage unit stores a second higher harmonic wave signal and a third higher harmonic wave signal…” renders the claim indefinite. As mentioned in regard to claim 2, any “storage unit” as defined by the applicant should be capable of storing data representing a second or third harmonic wave signal. Furthermore, it is unclear if the apparatus determines the second and third harmonic wave signal from the received bias or fundamental wave signal, or simply receives the second and third harmonic wave signal in a similar manner to the fundamental and bias signals. Consequently, the scope of the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
For examination purposes, any apparatus in which the storage unit stores or determines a second higher harmonic wave signal and a third higher harmonic wave signals of a pulse wave will be considered as reading on claim 3.
Regarding claim 4, the claim limitation “wherein the storage unit stores a frequency of the fundamental wave signal and an amplitude and a phase of the higher harmonic wave signal…” renders the claim indefinite. As mentioned in regard to claim 2 and 3, any “storage unit” as defined by the applicant should be capable of storing data representing a frequency of a fundamental wave signal and the amplitude and phase of a higher harmonic wave signal. Furthermore, it is unclear if the apparatus 
For examination purposes, any apparatus in which the storage unit stores or determines a frequency of the fundamental wave signal and an amplitude and a phase of the higher harmonic wave signal will be considered as reading on claim 4.
Regarding claim 5, the claim limitation “wherein the storage unit stores reliability of the pulse wave” renders the claim indefinite. As mentioned in regard to claim 2-4, any “storage unit” as defined by the applicant should be capable of storing data representing “reliability” of a pulse wave. It is also unclear if the apparatus determines the reliability, or simply receives the reliability in a similar manner as the received fundamental and bias signals. 
Furthermore, “reliability” lacks a precise definition in the context of the claim. As a result, it is unclear what information can be considered as “reliability of the pulse wave”, making it ambiguous what constitutes storing “reliability of the pulse wave”. Consequently, the scope of the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, any apparatus in which the storage unit stores or determines a quantitative measurement expressing the amount of noise in a pulse wave signal (such as the signal-to-noise ratio), or the overall accuracy of the signal readings, will be considered as storing “reliability” and reading upon claim 6.
Regarding claim 6, the claim limitation “wherein the storage unit stores information on a pulse wave acquired from optical information of the living body” renders the claim indefinite. As mentioned in regard to claim 2-5, any “storage unit” as defined by the applicant should be capable of storing information on a pulse wave acquired from optical information. It is also unclear if the apparatus acquires the optical information itself, or simply receives the optical information in a similar manner as 
In addition, the claim limitation “acquired from optical information” renders the claim indefinite. “Optical information” is not a well-known term in the art and any information collected using optical methods or related to optics can be considered “optical information”. As a result, it is unclear how “information on a pulse wave” is acquired from “optical information” per se, rendering the claim indefinite in scope.  
The claim limitation of "a pulse wave acquired from optical information of the living body" further renders the claim indefinite. It is unclear if “a pulse wave acquired from optical information of the living body” is the same “pulse wave of a living body” recited in claim 1. As a result, it is unclear if the claimed invention requires information on two separate pulse waves, one of which is acquired through optical information, or if the pulse wave of claim 1 is acquired from optical information.
For examination purposes, any apparatus in which the storage unit stores or determines data related to a pulse wave signal acquired using optical methods will be considered as reading upon claim 6. In addition, “a pulse wave acquired from optical information of the living body” will be considered to be the same pulse wave as the pulse wave recited in claim 1.
Claim 7 and 8 are rejected by virtue of their incorporation of the indefinite subject matter of claim 6. 
Regarding claim 7, the claim limitation “wherein the storage unit stores information on a pulse wave acquired from video information of the living body” renders the claim indefinite. As mentioned in regard to claim 2-6, any “storage unit” as defined by the applicant should be capable of storing video information on a pulse wave. Furthermore, it is unclear if the apparatus acquires the video information itself, or simply receives the video information in a similar manner as the fundamental and bias signals. 
The claim limitation of "a pulse wave acquired from video information of the living body" further renders the claim indefinite. It is unclear if “a pulse wave acquired from video information of the living body” is the same “pulse wave of a living body” recited in claim 1 or “pulse wave acquired from optical information” recited in claim 6. As a result, it is unclear if the claimed invention requires information on two or more separate pulse waves, one of which is acquired through video information, or if the pulse wave of claim 1, 6, and 7 are the same and acquired from video information. 
For examination purposes, any apparatus in which the storage unit stores or determines data related to a pulse wave acquired from video information will be considered as reading upon claim 7. In addition, “a pulse wave acquired from video information of the living body” will be considered to be the same pulse wave as the pulse wave recited in claim 1 and 6. 
Regarding claim 8, the claim limitation “wherein the storage unit stores information on a pulse wave of two different colors acquired from optical information of the living body” renders the claim indefinite. As mentioned in regard to claim 2-7, any “storage unit” as defined by the applicant should be capable of storing data corresponding to a pulse wave acquired from optical signals of two different colors. Furthermore, it is unclear if the apparatus itself acquires the optical information using two different color signals, or simply receives the information in a similar manner as the fundamental and bias signals. Consequently, the scope of the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In addition, the claim limitation of “a pulse wave of two different colors” renders the claim indefinite. Pulse waves are defined by the applicant as being “information on a temporal waveform of pulsation of blood” (paragraph 0012). These waveforms do not have a specific color. As a result, it is unclear what the applicant means by “information on a pulse wave of two different colors”. 

Regarding claim 9, the claim limitation “wherein the storage unit stores information on a shape of a face acquired from a facial image…” renders the claim indefinite. As mentioned in regard to claim 2-8, any “storage unit” as defined by the applicant should be capable of storing data corresponding to a shape of a face acquired from a facial image. Furthermore, it is unclear if the apparatus itself acquires the facial image and determines information based on the shape of the face, or simply receives the information in a similar manner as the fundamental and bias signals. Consequently, the scope of the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, any apparatus in which the storage unit stores or determines data related to facial shape from a facial image will be considered as reading upon claim 9.
Regarding claim 10, the claim limitation “wherein the storage unit stores blood pressure information of the living body…” renders the claim indefinite. As mentioned in regard to claim 2-9, any “storage unit” as defined by the applicant should be capable of storing data corresponding to the blood pressure of a living body along with information on a pulse wave. Furthermore, it is unclear if the apparatus itself determines or acquires the blood pressure, or simply receives the information in a similar manner as the fundamental and bias signals. Consequently, the scope of the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, any apparatus in which the storage unit stores or determines data related to blood pressure as well as a pulse wave signal will be considered as reading upon claim 10.
Regarding claim 11, the claim limitation “wherein a time interval of the bias signal stored by the storage unit is 0.5 to 1.3 seconds” is indefinite. An “interval” is defined as “an intervening time or space” or “a pause or break in activity”. As a result, it is unclear how a singular bias signal may have a time 
For examination purposes, the claim will be examined as if the limitation read “wherein a time duration of the bias signal stored by the storage unit is 0.5 to 1.3 seconds”.
Regarding claim 12, the claim limitation “wherein a time interval of the fundamental wave signal stored by the storage unit is 0.5 to 1.3 seconds” is indefinite. As stated, a time interval requires two distinct periods in order to be measured. As a result, it is unclear how a singular fundamental wave signal may have a time interval. Consequently, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the claim will be examined as if the limitation read “wherein a time duration of the fundamental wave signal stored by the storage unit is 0.5 to 1.3 seconds”.
Regarding claim 13, the claim limitation “analyzing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant states in the specification that the analyzing unit is included within a processing apparatus, and may analyze the state of the living body based on a feature quantity in the storage unit (paragraph 0019 and 0021). In addition, the applicant discloses that the analyzing unit may include artificial intelligence or machine learning function (paragraph 0021). These descriptions do not impart or suggest a specific structure for the analyzing unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, any generic hardware or software processor that can perform the function of analyzing the state of the living body based on information on a pulse wave will be considered an “analyzing unit”.

Regarding claim 15, the claim limitation “reproducing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant states in the specification that the analyzing unit is included within a processing apparatus, and may reproduce a pulse wave of a living body based on a feature quantity in the storage unit (paragraph 0044). In addition, the applicant discloses that the output unit may transmit information from the reproducing unit to a terminal, such as mobile phone, smartphone, or wearable device (paragraph 0011 and 0044). These descriptions do not impart or suggest a specific structure for the reproducing unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, any generic hardware or software processor that can perform the function of reproducing a pulse wave based on information of a pulse wave stored in a storage unit will be considered a “reproducing unit”.
Regarding claim 16, the term "outside" in claim 16 is a relative term which renders the claim indefinite.  The term "outside" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, it is unclear what the separation or distinction “an apparatus provided outside” must have from the claimed terminal in order to be considered “outside”.
Claim 17 is rejected by virtue of its incorporation of the indefinite subject matter of claim 16.
For purposes of examination, any device not physically connected to the claimed terminal will be considered to be an apparatus “provided outside”.
Regarding claim 18, the claim recites the limitation “the apparatus of claim 1” as well as the limitation of “a transmitting unit that transmits the fundamental wave signal to an apparatus provided 
Furthermore, the term "outside" in claim 18 is a relative term which renders the claim indefinite.  As discussed in relation to claim 16, the term "outside" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, it is unclear what the apparatus recited in claim 18 is “outside” of.
For examination purposes, any apparatus that is not physically connected to the housing of the terminal will be considered “an apparatus provided outside”, and “an apparatus provided outside” will be considered as the same apparatus as “the apparatus of claim 1”.  
Regarding claim 19, the claim limitation “information determining unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant states in the specification that the information determining unit is included within a processing apparatus and determines information to be transmitted to the terminal (paragraph 0050). In addition, the applicant discloses that the output unit may transmit information from the information determining unit to a terminal, such as mobile phone, smartphone, or wearable device (paragraph 0011 and 0052). These descriptions do not impart or suggest a specific structure for the information determining unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Furthermore, claim 19 recites “the apparatus” which provides information to the information determining unit and “the apparatus” which stores a pulse wave. Because claim 19 is dependent on 
For examination purposes, any generic hardware or software processor that can perform the function of determining information to be provided from an apparatus to a terminal based on information on a pulse wave will be considered an “information determining unit”. In addition, both of the recitations of “the apparatus” in claim 19 will be presumed to be referring to “the apparatus of claim 1” as recited in claim 18.
9. 	Regarding rejections under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112 second paragraph of claim limitations invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph, applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
10.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12. 	Claims 1-6, 8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman et al. (US 20140275854 A1 – cited by Applicant), referred to hereafter as Venkatraman.
Regarding claim 1, Venkatraman teaches a biometric monitoring device (Figure 1) used to measure and store information on a heartbeat waveform of a living body comprising of a receiving unit (“Processor”) and a storage unit (“Memory”; paragraph 0005 and 0185). The DC”) and a fundamental wave signal of a pulse wave received from heart rate and physiological sensors (paragraph 0137; Figure 12A-C). The storage unit stores all the data used by the receiving unit and other control logic (paragraph 0185). As a result, Venkatraman teaches an apparatus that stores information on a pulse wave of a living body, the apparatus comprising a receiving unit that receives a bias signal and a fundamental signal of the pulse wave, respectively, and a storage unit that stores the bias signal and fundamental wave signal.
Regarding claim 2, Venkatraman states that the apparatus makes use of the fact that pulse wave signals are not sinusoidal, so the signal collected includes power both at the fundamental harmonic as well as multiple additional harmonics (paragraph 00137). As stated, Venkatraman discloses that all data used by the control logic may be stored by the storage unit (paragraph 0185). Consequently, Venkatraman teaches the apparatus of claim 1 wherein the storage unit stores a higher harmonic wave signal of the pulse wave.
Regarding claim 3, Venkatraman discloses a method for modelling a pulse wave signal and calculating a heart rate using an equation that accounts for multiple orders (“k”) of harmonic wave signals (paragraph 0137). In addition, as stated, Venkatraman discloses that the signal collected includes power at multiple additional harmonics (paragraph 0137). Furthermore, Venkatraman discloses explicitly using the second harmonic of the signal to measure the heart rate under certain operating conditions (paragraph 0247). Therefore, Venkatraman teaches the apparatus of claim 2, wherein the storage unit stores a second higher harmonic wave signal and a third higher harmonic wave signal of the pulse wave, respectively.
Regarding claim 4, the equation disclosed by Venkatraman for modeling pulse wave signals and calculating a heart rate includes the variables “ak” and “bk” which account for the amplitude of a harmonic wave, as well as “Ɵ” which accounts for the phase of a harmonic wave 
Regarding claim 5, Venkatraman teaches of a signal quality metric of the heart rate/PPG signal to provide a quantification the accuracy/precision of the pulse wave (paragraph 0198). Consequently, Venkatraman teaches the apparatus of claim 1 wherein the storage unit stores reliability of the pulse wave.  
Regarding claim 6, Venkatraman teaches acquiring optical information of a living body using photoplethysomography (PPG) comprising of a light source and a light detector (Figure 3A-C) to measure a pulse waveform (paragraph 0126-0128). Therefore, Venkatraman teaches the apparatus of claim 1, wherein the storage unit stores information on a pulse wave acquired from optical information of the living body.
Regarding claim 8, Venkatraman teaches that the light sources may emit light having one or more wavelengths, including light in the red and green spectrum (paragraph 0213-0214). Consequently, Venkatraman teaches the apparatus of claim 6 wherein the storage unit stores information on pulse waves of two different colors acquired from optical information of the living body.
Regarding claim 10, Venkatraman discloses that the biometric monitoring device may use an optical sensor to determine the blood pressure of a living body (paragraph 0124). Therefore, Venkatraman the apparatus of claim 1 wherein the storage unit stores blood pressure information of the living body in association with information on the pulse wave.

Regarding claim 13, Venkatraman teaches the biometric monitoring device measuring and determining a state of a living body, such as the stress level, cardiac health, or sleep state (paragraph 0201). Thus, Venkatraman teaches the apparatus according to claim 1 further comprising an analyzing unit that analyzes a state of the living body based on information on the pulse wave storied in the storage unit. Furthermore, Venkatraman 
Regarding claim 15, Venkatraman discloses an equation to model the heart rate based off the information from the pulse wave signal (paragraph 0137). In addition, Venkatraman discloses that the pulse wave signal may be represented to the user as a real-time or near-real-time waveform on a display (paragraph 0279). This would inherently require reproducing the pulse waveform. As a result, Venkatraman discloses the apparatus of claim 1 further comprising a reproducing apparatus that reproduces the pulse wave based on information on the pulse wave stored in the storage unit. 

Claim Rejections - 35 USC § 103
13. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16. 	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman, as applied to claims 1 and 6, in view of Akita et al. (JP 2014198201 A1 – cited by Applicant) referred to hereafter as Akita. Examiner note: the Akita reference is in Japanese. A machine translation is provided .
Regarding claim 7, Venkatraman teaches all of the limitations of claim 6 as described above. In addition, Venkatraman teaches using feature-tracking of the skin using video information from a CCD camera or grid of photodetectors (paragraph 0250). However, Venkatram does not disclose acquiring pulse wave information from video information. 
Akita teaches a pulse wave detection program (Figure 1) comprising of a pulse wave detection device (10), a camera (20), and a storage unit (24; paragraph 0014-0016 and 0020). Akita further teaches detecting a pulse wave using video information of the living body (paragraph 0002, paragraph 0050, and 0086). In addition, as stated by Akita, using video to determine pulse wave information is well known in the art (paragraph 0002). In addition, the method of Akita is intended to be incorporated into a smartphone, personal digital assistant, or the like, such as the device disclosed in Venkatraman (paragraph 0014) Therefore, Akita teaches an apparatus wherein a storage unit stores information on a pulse wave acquired from video information of a living body. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Venkatraman to incorporate the teachings of Akita to include storing pulse wave information acquired from video information. Using video to determine pulse wave information is well known in the art, as stated by Akita (paragraph 0002). In addition, the method of Akita is intended to be incorporated into a smartphone, personal digital assistant, or the like, such as the device disclosed in Venkatraman (paragraph 0014). As a result, modifying Venkatram with Akita would constitute combining the prior elements according to known elements to yield predictable results. 
Regarding claim 9, Venkatraman teaches all of the claim limitations of claim 1 as described above. In addition, Venkatraman teaches that the apparatus may store information based on a face 
Akita teaches detecting the position of a part of a face from a facial image using the shape and relative information of the face in order to detect a part of the face from which to take a pulse wave measurement (paragraph 0010, 0023, and 0028-0032). This serves to decrease the amount of noise in a pulse wave signal caused by a change in luminance of the nose, blinks of the eye, and the background (paragraph 0008). Therefore, Akita teaches an apparatus wherein the storage unit stores information based on a shape of a face acquired from a facial image of the living body in association with information on the pulse wave.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Venkatraman to incorporate the teachings of Akita to include storing information based on a shape of a face in order to measure pulse waveforms from a face. Although it is for the purpose of determining skin color, Venkatraman recites motivation for the apparatus to receive and store information from a facial image, which could also be used to acquire information based on a shape of a face (Venkatraman paragraph 00195). Akita further states that the disclosed method is meant to be used on a device similar to that disclosed in Venkatraman, and that using a video camera to capture a pulse wave is known in the art (Akita paragraph 0002 and 0014). As a result, combining the prior art elements of Akita to the apparatus of Venkatraman would serve to enhance Venkatraman’s pulse wave detection capability, increasing the accuracy of heart rate and blood pressure readings in a predictable way.
17. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman, as applied to claims 1, in view of Kovacs (US 20160038038 A1). 
Venkatraman teaches the analyzing unit of claim 13 analyzing a health state of the living body, such as the heart rate and cardiac health, based on information on pulse waves of a living body, such as plurality of living bodies.
Kovacs teaches of a biometric monitoring system (Figure 17) comprising of an apparatus (1700) that stores and processes information on a pulse wave of a living body (paragraph 0004-0005). The apparatus is configured determine physiological parameters of the user, such as the heart rate, from the pulse wave information (paragraph 0004) and compare these parameters to population norms in order to determine a physiologic state of the user (paragraph 0074 and paragraph 0190-0191; Figure 21). As a result, Kovacs teaches of an apparatus that stores information on a pulse wave of a body comprising an analyzing unit that analyzes a state of the living body based on information on pulse waves of a plurality of living bodies. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Venkatraman to incorporate the teachings of Kovacs to include analyzing a state of the living body based on information on pulse waves of a plurality of living bodies. Doing so would allow the device of Venkatraman to more accurately determine the health conditions of the user. As a result, modifying Venkatram with Kovacs would constitute combining the prior elements according to known elements to yield predictable results.  
18. 	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman in view Yuen et al. (US 20140135612 A1), referred to hereafter as Yuen.
Regarding claim 16, Venkatraman discloses a terminal (Figure 1) comprising of an acquiring unit (“Biometric Sensors”) that acquires a pulse wave signal of a living body (paragraph 0123), a calculating unit (“Processor”) that calculates a bias signal (YDC) and a fundamental signal of the pulse wave from the pulse wave signal (paragraph 0137), and a transmitting unit (“Wireless Transceiver”) that transmits data to an apparatus provided outside (“Client and/or 
Yuen discloses a similar terminal used in Venkatraman (Figure 1) comprising of an acquiring unit (“Biometric Sensors”), a calculating unit (“Processor”), and a transmitting unit (“Wireless Transceiver”) that transmits data to an apparatus provided outside (“Client and/or Server”; paragraph 0048). The terminal is configured to collect both raw and processed data, and sync stored data to a server (paragraph 0050-0052). As a result, Yuen teaches transmitting all collected data to an apparatus provided outside. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Venkatraman to incorporate the teachings of Yuen to include transmitting the bias signal and fundamental wave signal determined by the calculating unit to an apparatus provided outside. Doing so would allow more data to be stored than the memory of the terminal alone would allow. Therefore applying the teachings of Yuen to the terminal of Venkatraman would be an obvious application of a known technique to improve the same device in the same way.
Regarding claim 17, Venkatraman discloses that the terminal may monitor physiologic parameters optically such as through photodiodes or a CCD camera (paragraph 0250). Consequently, Venkatraman in view of Yuen teaches the terminal of claim 16 further comprising a camera that acquires optical information on the living body by photographing the living body.
Regarding claim 18, Venkatraman in view of Yuen discloses a bioinformation system (Figure 1 of Vekatraman) comprising of a terminal (“User Interface”, “Processor”, “Environmental Sensors”, “Memory”, “Biometric Sensor”, and “Wireless Transceiver”) and an apparatus (“Client and/or Server”). As discussed in regard to claim 16, the terminal of DC) and a fundamental signal of the pulse wave from the pulse wave signal (paragraph 0137), and a transmitting unit (“Wireless Transceiver”) that transmits the bias and fundamental wave signal to the apparatus (“Client and/or Server”) provided outside (Venkatraman paragraph 0348; Yuen paragraph 0050-0052). Venkatraman teaches that the apparatus provided outside may be a phone, tablet, computer, or other processing device, and that this apparatus may receive and store data from the terminal (paragraph 0175, 0348, and 0360). As stated in regards to claim 16, the apparatus of Venkatraman in view of Yuen is capable of receiving and storing both raw and processed data transmitted from the terminal, including the bias signal and fundamental wave signal data (Yuen paragraph 0050-0052). This necessitates the apparatus having both a receiving unit and storage unit, as defined by the applicant. Thus, the secondary device of Venkatraman meets all of the structural requirements of the apparatus of claim 1. Therefore, Venkatraman in view of Yuen teaches a bioinformation system comprising the apparatus of claim 1 as well as terminal comprising an acquiring unit that acquires a pulse wave signal of a living body, a calculating unit that calculate a bias signal and fundamental wave signal of the pulse wave from the pulse wave signal, and a transmitting unit that transmits the bias signal and the fundamental wave signal to the apparatus of claim 1. 
Regarding claim 19, Venkatraman discloses an information communication method through which relevant information can be determined and communicated to the user through visual, motion, or auditory communication methods on the biometric device (paragraph 0310-0317). These determinations may include whether the user’s heart rate has reached a certain level (paragraph 0334). According to Venkatraman, the apparatus in communication with the .

Conclusion
19. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun et al. (see NPL literature) discloses methods for acquiring pulse waves using optical and video information. Sun further teaches that traditional PPG systems used to measure pulse wave information have several limitations including being confined to a particular spot on the body, requiring contact, and being susceptible to motion artifact corruption, and that PPG performed using video information (also known as imaging PPG or IPPG) enables remote large-area sensing, and reduces physical restrictions.
Devries et al. (WO 2016038585 A1) teaches of a portable biometric device configured to receive and store information on a pulse wave of a living body using photoplethysmography, or similar optical means. Devries teaches specifically of processing harmonic features of the pulse wave signal in order to determine pertinent physiologic parameters. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS, can be reached at 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791